R-840




                       October   17, 1947


Hon. R. L. ~ZhitehGad,            Opinion No. V-408
Criminal District   Attorney,
Gregg County,                     Re:   Construction   of H.B.
Longview, Texas                         120, 50th Leg., with
                                        respect to authority
                                        of a court to enter
                                        a judgment assessing
                                        a Pine for drunken
                                        driving but probating
                                        the suspension of
                                        driver ‘9 license.
Dear Sir:
               You request our opinion upon the above sub-
ject matter,    in connection with which you advise as fol-
lows:
               *An individual   is convicted of drunken
       dri.ving and ‘asse’ssed a fine of $75 .OO and
       costs,   oan the Court under the provisions
       of Housebill No. 120 called the Adult Parole
       and Probation Law, fo\in8 on Page 1050 of the
       Vernon’s Texas Session Law Servioe effective
       September 6, 1947, enter a judgment causing
       the fine to be paid but probating the suspen-
       sion of the driver’s     license as provided for
       in Artiole   6687-B,,found    fn Sec. 24, sub-
       paragraph 19, Vernon’s Texas Civil Statutes.”
               Houee BillNo.     120 of’ the 50th Legislature,
p. 1049, oommonly known as’ the Adult Probation and Pe-
role Law, wherein it deals with probation and parole of
one convicted    of an offense,     does not apply to the sus-
pension of a driver’s      license   a8 provided for in Arti-
ole 6687-b of Vernon’s Civil Statutes.         It is concerned
wholly with the infliction        of the punishment imposed up-
on one by conviction      of an offense,   and has nothin    to
do with suspending or superseding orders of the kind
mentioned by you. Under that Act it is the
on ‘probat ion or parole.      Further, thi; Adult
Law specifically     deals with persons who -would otherwise
be imprisoned,    and it is the imprisonment which is SUS-
pended.    Prom  this  it follows your question should be
answered in the negative.
Hon. R. L. Whitehead - Page 2      iV- k,d        )




               House Bill No. 120 of the 50th Legisla-
        ture confers no authority on the Court upon
        a oonviction  of one for any of the offenses
        defined by Section 24 of Article    6687b, Ver-
        non’s Civil Statutes,   to *probate” the auto-
        matia euepenaion of the driverpa license
        provided for in the latter article.
                                   Yours   very       truly,
                              ATTORNEY
                                     GENERALOF TEXAS


                              BY
                                   O&et&                       I
OS:wb                              Assistant


                              APPROVED
                                     :



                              ATTORKEY
                                     GEUERAL